

114 S484 IS: Preserving Access to Targeted, Individualized, and Effective New Treatments and Services (PATIENTS) Act of 2015
U.S. Senate
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 484IN THE SENATE OF THE UNITED STATESFebruary 12, 2015Mr. Roberts (for himself, Mr. Barrasso, and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo protect all patients by prohibiting the use of data obtained from comparative effectiveness
			 research to deny or delay coverage of items or services under Federal
			 health care programs and to ensure that comparative effectiveness research
			 accounts for advancements in personalized medicine and differences in
			 patient treatment response.
	
 1.Short titleThis Act may be cited as the Preserving Access to Targeted, Individualized, and Effective New Treatments and Services (PATIENTS) Act of 2015 or the PATIENTS Act of 2015.
		2.Prohibition on
			 Certain Uses of Data Obtained from Comparative Effectiveness Research;
			 Accounting for Personalized Medicine and Differences in Patient Treatment
			 Response
			(a)In
 generalNotwithstanding any other provision of law, the Secretary of Health and Human Services—
 (1)shall not use data obtained from the conduct of comparative effectiveness research, including such research that is conducted or supported using funds appropriated under the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) or authorized or appropriated under the Patient Protection and Affordable Care Act (Public Law 111–148), to deny or delay coverage of an item or service under a Federal health care program (as defined in section 1128B(f) of the Social Security Act (42 U.S.C. 1320a–7b(f))); and
 (2)shall ensure that comparative effectiveness research conducted or supported by the Federal Government accounts for factors contributing to differences in the treatment response and treatment preferences of patients, including patient-reported outcomes, genomics and personalized medicine, the unique needs of health disparity populations, and indirect patient benefits.
				(b)Rule of
 constructionNothing in this section shall be construed as affecting the authority of the Commissioner of Food and Drugs under the Federal Food, Drug, and Cosmetic Act or the Public Health Service Act.